Name: Regulation (EC) No 629/2006 of the European Parliament and of the Council of 5 April 2006 amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: social protection;  organisation of work and working conditions;  economic geography;  labour market
 Date Published: nan

 27.4.2006 EN Official Journal of the European Union L 114/1 REGULATION (EC) No 629/2006 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 April 2006 amending Council Regulation (EEC) No 1408/71 on the application of social security schemes to employed persons, to self-employed persons and to members of their families moving within the Community and Council Regulation (EEC) No 574/72 laying down the procedure for implementing Regulation (EEC) No 1408/71 (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 308 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) With the entry into force of Regulation (EC) No 631/2004 of the European Parliament and of the Council of 31 March 2004 amending Council Regulation (EEC) No 1408/71 and Council Regulation (EEC) No 574/72, in respect of the alignment of rights and the simplification of procedures (3), procedures for obtaining access to sickness benefits in kind during a temporary stay in another Member State were simplified. It is appropriate to extend the simplified procedures to the provisions on benefits in respect of accidents at work and occupational diseases contained in Regulations (EEC) No 1408/71 (4) and (EEC) No 574/72 (5). (2) In order to take account of changes in the legislation of certain Member States, in particular in the new Member States since the end of accession negotiations, the Annexes to Regulation (EEC) No 1408/71 need to be adapted. (3) Regulations (EEC) No 1408/71 and (EEC) No 574/72 should therefore be amended accordingly. (4) In order to ensure legal certainty and to protect the legitimate expectations of persons affected, it is necessary to provide that certain provisions modifying Annex III to Regulation (EEC) No 1408/71 take effect retroactively from 1 May 2004. (5) The Treaty does not provide powers other than those under Article 308 to take appropriate measures within the field of social security for persons other than employed persons, HAVE ADOPTED THIS REGULATION: Article 1 Annexes I, II, IIa, III, IV and VI to Regulation (EEC) No 1408/71 shall be amended in accordance with the Annex to this Regulation. Article 2 Regulation (EEC) No 574/72 is hereby amended as follows: 1. in Article 60, paragraphs 5 and 6 shall be deleted; 2. Article 62 shall be replaced by the following: Article 62 Benefits in kind in the case of a stay in a Member State other than the competent State 1. In order to receive benefits in kind under Article 55(1)(a)(i) of the Regulation, an employed or self-employed person shall submit to the care provider a document issued by the competent institution certifying that he is entitled to benefits in kind. That document shall be drawn up in accordance with Article 2. If the person concerned is not able to submit that document, he shall contact the institution of the place of stay which shall request from the competent institution a certified statement testifying that the person concerned is entitled to benefits in kind. A document issued by the competent institution for entitlement to benefits in accordance with Article 55(1)(a)(i) of the Regulation, in each individual case concerned, shall have the same effect with regard to the care provider as national evidence of the entitlements of the persons insured with the institution of the place of stay. 2. Article 60(9) of the implementing Regulation shall apply mutatis mutandis.; 3. Article 63(2) shall be replaced by the following: 2. Article 60(9) of the implementing Regulation shall apply mutatis mutandis.; 4. in Article 66(1), in Articles 20 and 21 shall be replaced by in Article 21; 5. in Article 93(1), 22b shall be deleted and 34a or 34b shall be replaced by or 34a. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. Point 5(a)(ii) to (ix) and point 5(b)(ii) and (iv) of the Annex shall apply from 1 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 5 April 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 24, 31.1.2006, p. 25. (2) Opinion of the European Parliament of 15 November 2005 (not yet published in the Official Journal) and Council Decision of 10 March 2006. (3) OJ L 100, 6.4.2004, p. 1. (4) OJ L 149, 5.7.1971, p. 2. Regulation as last amended by Regulation (EC) No 647/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 1). (5) OJ L 74, 27.3.1972, p. 1. Regulation as last amended by Commission Regulation (EC) No 207/2006 (OJ L 36, 8.2.2006, p. 3). ANNEX The Annexes to Regulation (EEC) No 1408/71 are amended as follows: 1. in Annex I, section II, point V. SLOVAKIA is replaced by the following: V. SLOVAKIA For the purpose of determining entitlement to benefits in kind pursuant to the provisions of Chapter 1 of title III of the Regulation, member of the family  means a spouse and/or a dependent child as defined by the Act on Child Allowance; 2. in Annex II, section I, point H. FRANCE is replaced by the following: H. FRANCE 1. Supplementary benefit schemes for self-employed persons in craft-trade, industrial or commercial occupations or the liberal professions, supplementary old-age insurance schemes for self-employed persons in the liberal professions, supplementary insurance schemes for self-employed persons in the liberal professions covering invalidity or death, and supplementary old-age benefit schemes for contracted medical practitioners and auxiliaries, as referred to respectively in Articles L.615-20, L.644-1, L.644-2, L.645-1 and L.723-14 of the Social Security Code. 2. Supplementary sickness and maternity insurance schemes for self-employed workers in agriculture, as referred to in Article L.727-1 of the Rural Code.; 3. Annex II, section II is amended as follows: (a) point E. ESTONIA is replaced by the following: E. ESTONIA (a) Childbirth allowance; (b) Adoption allowance; (b) point L. LATVIA is replaced by the following: L. LATVIA (a) Childbirth grant; (b) Adoption allowance; (c) point S. POLAND is replaced by the following: S. POLAND Childbirth supplement (Act of 28 November 2003 on family benefits); 4. Annex IIa is amended as follows: (a) in point D. GERMANY, None is replaced by: Benefits to cover subsistence costs under the basic provision for jobseekers unless, with respect to these benefits, the eligibility requirements for a temporary supplement following receipt of unemployment benefit (Article 24(1) of Book II of the Social Code) are fulfilled; (b) point L. LATVIA is replaced by the following: L. LATVIA (a) State Social Security Benefit (Law on State Social Benefits of 1 January 2003); (b) Allowance for the compensation of transportation expenses for disabled persons with restricted mobility (Law on State Social Benefits of 1 January 2003); (c) point S. POLAND is replaced by the following: S. POLAND Social pension (Act of 27 June 2003 on social pensions); (d) point V. SLOVAKIA is replaced by the following: V. SLOVAKIA Adjustment awarded before 1 January 2004 to pensions constituting the sole source of income.; 5. Annex III is amended as follows: (a) part A is amended as follows: (i) the following points are deleted: points 1, 4, 10, 11, 12, 14, 15, 18, 20, 21, 25, 27, 28, 29, 30, 31, 32, 34, 35, 37, 38, 39, 41, 42, 43, 45, 46, 47, 49, 55, 56, 57, 59, 60, 63, 65, 66, 70, 76, 77, 78, 81, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 115, 116, 117, 119, 120, 123, 125, 126, 133, 134, 135, 137, 138, 141, 143, 144, 150, 151, 152, 154, 155, 158, 160, 161, 166, 167, 168, 170, 171, 174, 176, 177, 181, 182, 183, 185, 186, 189, 192, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 239, 241, 246, 247, 249, 250, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 266, 268, 269, 280, 281, 282, 283, 284, 285, 286, 287, 291, 292, 293, 294, 295, 296, 297; (ii) the numbering is changed as follows: BELGIUM-GERMANY, from 3 to 1, CZECH REPUBLIC-GERMANY, from 26 to 2, CZECH REPUBLIC-CYPRUS, from 33 to 3, CZECH REPUBLIC-LUXEMBOURG, from 36 to 4, CZECH REPUBLIC-AUSTRIA, from 40 to 5, CZECH REPUBLIC-SLOVAKIA, from 44 to 6, DENMARK-FINLAND, from 67 to 7, DENMARK-SWEDEN, from 68 to 8, GERMANY-GREECE, from 71 to 9, GERMANY-SPAIN, from 72 to 10, GERMANY-FRANCE, from 73 to 11, GERMANY-LUXEMBOURG, from 79 to 12, GERMANY-HUNGARY, from 80 to 13, GERMANY-NETHERLANDS, from 82 to 14, GERMANY-AUSTRIA, from 83 to 15, GERMANY-POLAND, from 84 to 16, GERMANY-SLOVENIA, from 86 to 17, GERMANY-SLOVAKIA, from 87 to 18, GERMANY-UNITED KINGDOM, from 90 to 19, SPAIN-PORTUGAL, from 142 to 20, IRELAND-UNITED KINGDOM, from 180 to 21, ITALY-SLOVENIA, from 191 to 22, LUXEMBOURG-SLOVAKIA, from 242 to 23, HUNGARY-AUSTRIA, from 248 to 24, HUNGARY-SLOVENIA, from 251 to 25, NETHERLANDS-PORTUGAL, from 267 to 26, AUSTRIA-POLAND, from 273 to 27, AUSTRIA-SLOVENIA, from 275 to 28, AUSTRIA-SLOVAKIA, from 276 to 29, PORTUGAL-UNITED KINGDOM, from 290 to 30 and FINLAND-SWEDEN, from 298 to 31; (iii) in point 2. CZECH REPUBLIC GERMANY, No convention is replaced by the following: Article 39(1)(b) and (c) of the Agreement on Social Security of 27 July 2001; point 14 of the Final Protocol to the Agreement on Social Security of 27 July 2001; (iv) in point 3. CZECH REPUBLIC-CYPRUS, No convention is replaced by the following: Article 32(4) of the Agreement on Social Security of 19 January 1999; (v) in point 4. CZECH REPUBLIC LUXEMBOURG, None is replaced by the following: Article 52 (8), of the Agreement of 17 November 2000; (vi) point 6. CZECH REPUBLIC SLOVAKIA is replaced by the following: 6. CZECH REPUBLIC SLOVAKIA Articles 12, 20 and 33 of the Agreement on Social Security of 29 October 1992; (vii) in point 18. GERMANY-SLOVAKIA, No convention is replaced by the following: Article 29(1)(2) and 3 of the Agreement of 12 September 2002; paragraph 9 of the Final Protocol to the Agreement of 12 September 2002; (viii) in point 23. LUXEMBOURG-SLOVAKIA, No convention is replaced by the following: Article 50(5) of the Treaty on Social Security of 23 May 2002; (ix) in point 29. AUSTRIA-SLOVAKIA, No convention is replaced by the following: Article 34(3) of the Agreement of 21 December 2001 on Social Security; (b) part B is amended as follows: (i) the following points are deleted: points 1, 4, 10, 11, 12, 14, 15, 18, 20, 21, 25, 26, 27, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 39, 41, 42, 43, 44, 45, 46, 47, 49, 55, 56, 57, 59, 60, 63, 65, 66, 70, 76, 77, 78, 81, 84, 87, 91, 92, 93, 94, 95, 96, 97, 98, 99, 100, 101, 102, 103, 104, 105, 106, 107, 108, 109, 110, 115, 116, 117, 119, 120, 123, 125, 126, 133, 134, 135, 137, 138, 141, 143, 144, 150, 151, 152, 154, 155, 158, 160, 161, 166, 167, 168, 170, 171, 174, 176, 177, 181, 182, 183, 185, 186, 189, 192, 196, 197, 198, 199, 200, 201, 202, 203, 204, 205, 206, 207, 208, 209, 210, 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 222, 223, 224, 225, 226, 227, 228, 229, 230, 231, 232, 233, 234, 235, 236, 239, 241, 242, 246, 247, 249, 250, 252, 253, 254, 255, 256, 257, 258, 259, 260, 261, 262, 263, 264, 266, 268, 269, 280, 281, 282, 283, 284, 285, 286, 287, 291, 292, 293, 294, 295, 296, 297; (ii) the numbering is changed as follows: CZECH REPUBLIC-CYPRUS, from 33 to 1, CZECH REPUBLIC-AUSTRIA, from 40 to 2, GERMANY-HUNGARY, from 80 to 3, GERMANY-SLOVENIA, from 86 to 4, ITALY-SLOVENIA, from 191 to 5, HUNGARY-AUSTRIA, from 248 to 6, HUNGARY-SLOVENIA, from 251 to 7, .AUSTRIA-POLAND, from 273 to 8, AUSTRIA-SLOVENIA, from 275 to 9 and AUSTRIA-SLOVAKIA, from 276 to 10 (iii) in point 1. CZECH REPUBLIC-CYPRUS, None is replaced by the following: Article 32(4) of the Agreement on Social Security of 19 January 1999; (iv) in point 10. AUSTRIA-SLOVAKIA, No convention is replaced by the following: Article 34(3) of the Agreement of 21 December 2001 on Social Security; 6. Annex IV is amended as follows: (a) part A is amended as follows, (i) in point B. CZECH REPUBLIC, None is replaced by the following: Full disability pension for persons whose total disability arose before reaching eighteen years of age and who were not insured for the required period (Section 42 of the Pension Insurance Act No 155/1995 Coll.); (ii) in point X. SWEDEN, None is replaced by the following: The legislation on earnings-related benefits for long term incapacity for work (Chapter 8 of Law 1962: 381 on General Insurance, as amended); (b) part C is amended as follows: (i) point B. CZECH REPUBLIC is replaced by the following: B. CZECH REPUBLIC Invalidity (full and partial) and survivors' (widows', widowers' and orphans') pensions in cases where they are not derived from the old age pension to which the deceased would be entitled at the time of his death; (ii) in point E. ESTONIA, None is replaced by the following: All applications for invalidity, old age and survivors' pensions for which  periods of insurance in Estonia have been completed up to 31 December 1998;  the applicant's individually registered social tax, paid in accordance with Estonian legislation, is at least equal to the average social tax for the relevant year of insurance; (c) in part D, point (2)(g) is replaced by the following: (g) Slovak invalidity pension and survivors' pension derived therefrom; 7. Annex VI, point Q. THE NETHERLANDS is amended as follows: (a) point 4 (b) is replaced by the following: (b) If, pursuant to subparagraph (a), the person concerned is entitled to a Dutch invalidity benefit, the benefits as referred to in Article 46(2) of the Regulation shall be calculated: (i) in accordance with the provisions laid down in the WAO if, before the occurrence of the incapacity for work, the person concerned was last engaged in work as an employed person within the meaning of Article 1(a) of the Regulation; (ii) in accordance with the provisions laid down in the Invalidity Insurance (Self-Employed Persons) Act (WAZ) if, before the occurrence of the incapacity for work, the person concerned was last engaged in work in a capacity other than that of an employed person within the meaning of Article 1(a) of the Regulation.; (b) point 7 is replaced by the following: 7. For the purposes of applying Title II of the Regulation, a person regarded as an employed person within the meaning of the 1964 Wage Tax Act and who is insured on this basis for national insurance, is considered to be pursuing activities in paid employment.